internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-143870-02 date date dear this is in reply to your letter dated date concerning the hotel industry's need for tax relief due to an economic slowdown following the terrorist attacks of date in particular you have asked for an expansion of the relief set forth in a number of internal_revenue_service publications allowing additional time for taxpayers affected by the september attacks to complete like-kind_exchanges under sec_1031 of the internal_revenue_code sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment while originally intended to cover only simultaneous exchanges sec_1031 and the regulations thereunder now allow for deferred exchanges of property provided certain requirements are satisfied one such requirement set forth in sec_1031 and sec_1_1031_k_-1 of the income_tax regulations provides that any property received by a taxpayer is treated as not of a like-kind if a such property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extensions for the transferor's tax_return for the taxable_year in which the transfer of the relinquished_property occurs in addition revproc_2000_37 2000_2_cb_308 allows for so-called parking transactions in which a taxpayer parks the desired replacement_property with an accommodation party until such time as the taxpayer arranges for the transfer of the relinquished_property to the ultimate transferee once such a transfer is arranged the taxpayer transfers the relinquished_property to the accommodation party in exchange for the replacement_property and the accommodation party then transfers the relinquished_property to the ultimate transferee revproc_2000_37 also imposes a day identification period and a 180-day exchange_period following the date terrorist attacks the internal_revenue_service provided tax relief to many taxpayers affected by the attacks the publications included notice_2001_61 2001_2_cb_305 which provided affected taxpayers an genin-143870-02 extension of time to perform certain acts under the internal revenue laws revproc_2001_53 2001_2_cb_506 which postponed the time requirements for exchanges of property under sec_1031 and notice_2001_68 2001_2_cb_504 which further explained the sec_1031 relief measures notice_2001_68 sets forth three types of postponements relating to sec_1031 exchanges first if a taxpayer is an affected taxpayer as defined in notice_2001_61 then the last day of the identification period or the exchange_period or the last day of one of the periods set forth in of revproc_2000_37 is postponed by days if the following requirements are met a the relinquished_property was transferred on or before date or in a transaction governed by revproc_2000_37 property was transferred to the exchange accommodation titleholder on or before date and b the identification period or the exchange_period or one of the time periods set forth in revproc_2000_37 would have ended on or after date and on or before date second if a taxpayer is not an affected taxpayer under notice_2001_61 then the last day of the identification period or the exchange_period or the last day of any period set forth in revproc_2000_37 is postponed by days if a the relinquished_property was transferred or in a transaction governed by revproc_2000_37 property was transferred to the exchange accommodation titleholder on or before date b the identification period or the exchange_period or any time period set forth in revproc_2000_37 would have ended on or after date and on or before date and c it is difficult to meet an identification period or exchange_period deadline or a deadline in revproc_2000_37 due to the terrorist attack for any one of the several reasons set forth in the notice third a postponement to date is granted if a the relinquished_property was transferred or in a transaction governed by revproc_2000_37 property was transferred to the exchange accommodation titleholder on or before date and b the identification period or the exchange_period or any time period set forth in revproc_2000_37 would have ended on or after date and on or before date your letter recommends that the relief granted in revproc_2001_53 notice_2001_61 and notice_2001_68 be expanded to include all taxpayers engaging in sec_1031 exchanges not just affected taxpayers as defined in notice_2001_61 further you request that the relief not be limited to those taxpayers who transferred their relinquished_property on or before date or in a transaction governed by revproc_2000_37 transferred the property to an exchange accommodation titleholder on or before date rather it is your recommendation that genin-143870-02 relief be extended to property and in particular hotels transferred up to year after date we thank you for your letter and will certainly consider the recommendations you have made should you have any further recommendations or questions concerning this important tax matter please contact sincerely robert a berkovsky branch chief associate chief_counsel income_tax accounting
